Citation Nr: 0820344	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1950 to May 1972.  
He died in August 2005.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  

In this case, the veteran was service-connected for asbestos 
related lung disease with pleural plaques and interstitial 
lung disease, rated as 30 percent disabling at the time of 
his death.  He died in August 2005 due to massive myocardial 
infarction due to or as a consequence of congestive heart 
failure due to or as a consequence of post stents.  A 
November 2005 statement to amend the cause of death attached 
to the certificate of death noted immediate cause of death 
was massive myocardial infarction due to or as a consequence 
of congestive heart failure due to or as a consequence of 
asbestosis.  While the RO sent a notification letter dated in 
December 2005, it did not comply with the Court's holding in 
Hupp.  On remand, this must be accomplished.  

In addition, the Board notes that notice of the type of 
information and evidence necessary to establish an effective 
date for the benefits on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Also, the appellant submitted a private medical letter 
received in January 2008.  There is no indication of waiver 
of RO jurisdiction.  To ensure that the appellant's 
procedural rights are protected, insofar as she is afforded 
the opportunity for RO adjudication in the first instance, 
the Board must return the case to the RO, with the new 
evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
disabilities for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.  
Additionally, the notice should 
include an explanation of the 
information or evidence needed to 
establish the effective date for any 
benefit granted, as outlined by the 
Court in Dingess/Hartman.

2.	Readjudicate the appellant's claim on 
appeal, to include consideration of 
any evidence submitted since the last 
supplemental statement of the claim 
issued in December 2007.  If the 
benefit sought on appeal is not 
granted, then issue a supplemental 
statement of the case and provide the 
appellant an opportunity to respond.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



